DETAILED ACTION

Applicant’s response filed on 12/30/2020 has been fully considered. Claim 1 is amended. Claims 1-15 are pending. Claims 13-15 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2013/0158167 A1) as evidenced by Admatechs (Admatechs, “Product List / Alumina”, 2021) and in view of Kincaid et al. (US 2014/0069583 A1).
Regarding claim 1, Takenaka teaches a curable epoxy resin composition comprising alumina [0015] that has an average particle diameter of 0.1 to 20 μm, wherein the term “average particle diameter” refers to a particle size at which a cumulative distribution percentage reaches 50% in a particle size distribution measured by the laser diffraction/scattering technique [0064], which reads on epoxy resin system comprising one inorganic filler, which is an oxide of a metal as claimed. Takenaka teaches that the alumina is optionally a commercial product under the trade name AO-502 supplied by Admatechs Company Limited [0066], and Admatechs provides evidence that AO-502 has the following particle size distribution: 
    PNG
    media_image1.png
    255
    422
    media_image1.png
    Greyscale
 (p. 3), which means that Takenaka’s alumina that is optionally a commercial product under the trade name A)-502 supplied by Admatechs Company Limited has an upper grain size of between 3 and 4 μm, which optionally reads on the limitation wherein the one inorganic filler has an upper grain size of between 3 and 4 μm as claimed. Takenaka teaches that the curable epoxy resin composition further comprises an alicyclic epoxy compound [0015], which reads on the limitation wherein the epoxy resin system further comprises one cycloaliphatic epoxy resin as claimed. Takenaka teaches that the curable epoxy resin composition further comprises a curing catalyst [0016] that is a cationic-polymerization initiator that generates a cationic species through the application of an ultraviolet ray or heat [0018], which reads on the limitation where in the epoxy resin system further comprises one cationic accelerator as claimed. Takenaka teaches that the curable epoxy resin composition optionally further comprises an additive [0103] that is a hydroxyl-containing compound that is propylene glycol [0104], which optionally reads on the limitation wherein the epoxy resin system further comprises an alcohol, wherein the alcohol is 1,2-propanediol as claimed. Takenaka teaches that the curable epoxy resin composition is prepared by blending a rubber-particle-dispersed epoxy compound 
Takenaka does not teach a specific embodiment wherein the at least one inorganic filler has an upper grain size of at most 30 μm. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Takenaka’s alumina that is a commercial product under the trade name AO-502 supplied by Admatechs Company Limited as Takenaka’s alumina, which would read on the limitation wherein the one inorganic filler has an upper grain size of between 3 and 4 μm as claimed. One of ordinary skill in the art would have been motivated to do so because Takenaka teaches that the alumina that is a commercial product under the trade name AO-502 supplied by Admatechs Company Limited is beneficial being a commercial product [0066], which would have been beneficial for providing one of ordinary skill in the art with alumina that has already been prepared and for saving one of ordinary skill in the art the need to prepare the alumina, which would have been desirable because Takenaka teaches that the alumina is optionally prepared by a known or customary preparation process [0065].
Takenaka does not teach that the epoxy resin system further comprises polyvinyl butyrate. However, Kincaid teaches polyvinyl butyrate that is a flow control agent [0057] that is a customary additive that is present in an epoxy resin composition [0056] that further comprises a polyepoxide resin [0009, 0010] and a curing agent [0015] that is optionally a catalyst [0053]. Takenaka and Kincaid are analogous art because both 
Takenaka does not teach a specific embodiment wherein the epoxy resin system further comprises an alcohol, wherein the alcohol is 1,2-propanediol, butanediol, or trimethylolpropane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to using Takenaka’s additive that is a hydroxyl-containing compound that is propylene glycol to modify Takenaka’s curable epoxy resin composition, which would read on the limitation wherein the epoxy resin system further comprises an alcohol, wherein the alcohol is 1,2-propanediol as claimed. One of ordinary skill in the art would have been motivated to do so because Takenaka 
Regarding claim 2, Bayer does not teach that the polyvinyl butyrate comprises an average molecular weight of from 10000 g/mol to 80000 g/mol. However, Kincaid teaches polyvinyl butyrate that is a flow control agent [0057] that is a customary additive [0056], which means that it must have an average molecular weight of greater than 0 g/mol. Kincaid teaches that the polyvinyl butyrate that is a flow control agent [0057] that is a customary additive is present in an epoxy resin composition [0056] that further comprises a polyepoxide resin [0009, 0010] and a curing agent [0015] that is optionally a catalyst [0053]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kincaid’s polyvinyl butyrate to modify Takenaka’s curable epoxy resin composition, and to optimize the average molecular weight of Kincaid’s polyvinyl butyrate to be from 10000 g/mol to 80000 g/mol, which would read on the limitation wherein the polyvinyl butyrate comprises an average molecular weight of from 10000 g/mol to 80000 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because Kincaid teaches that the polyvinyl butyrate is beneficial for being a flow control agent [0057] that is beneficial for being a customary additive that is useful in an epoxy resin composition [0056] that further comprises a polyepoxide resin [0009, 0010] and a curing agent [0015] that is optionally a catalyst [0053], which would have been desirable for Takenaka’s curable epoxy resin composition because Takenaka teaches that the curable epoxy resin composition comprises an alicyclic epoxy compound [0015] and a curing catalyst [0016], and that the curable epoxy resin composition may be used for the sealing of an 
Regarding claim 3, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Takenaka’s alumina that is a commercial product under the trade name AO-502 supplied by Admatechs Company Limited as Takenaka’s alumina. Admatechs provides evidence that AO-502 has a medial particle diameter of 0.2~0.3 μm (p. 1), a specific surface area of 6.5~9.0 m2/g (p. 1), and has the following particle size distribution: 
    PNG
    media_image1.png
    255
    422
    media_image1.png
    Greyscale
 (p. 3). Takenaka as evidenced by Admatechs and in view of Kincaid therefore renders obvious the limitation wherein the inorganic filler has a specific surface area of at least 6.5 g/m2 and at most 2, a grain size value of at most 0.3 μm, and an upper grain size of at most 4 μm as claimed.
Regarding claim 4, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Takenaka’s alumina that is a commercial product under the trade name AO-502 supplied by Admatechs Company Limited as Takenaka’s alumina, which reads on the limitation wherein the inorganic filler is aluminum oxide as claimed.
Regarding claim 5, Takenaka teaches that optionally, the curable epoxy resin composition further comprises a curing agent and a curing accelerator instead of the curing catalyst [0016], that the curing agent is optionally an acid anhydride [0017], that the curable epoxy resin composition further comprises rubber particles [0015] that comprise an elastomeric core [0032] that optionally comprises a silicone, a siloxane [0034], and that the curable epoxy resin composition optionally further comprises an additive [0103] that is a silicone-containing antifoaming agent [0104], which reads on a specific embodiment wherein the epoxy resin system is free of anhydrides, free of silicones and/or free of siloxanes as claimed.
Regarding claim 7, Takenaka teaches that though not critical, the curable epoxy resin composition may comprise the alumina in an amount of preferably 0.1 to 3 parts by weight per 100 parts by weight of the entire epoxy-containing resins contained in the curable epoxy resin composition [0015], that though not critical, the curing catalyst may be used in an amount of preferably 0.001 to 15 parts by weight, per 100 parts by weight of the entire epoxy-containing resins contained in the curable epoxy resin composition [0090], and that additives may be used preferably in an amount of 5 percent by weight 
Takenaka does not teach that the inorganic filler has a content of between 50% by weight including and 85% by weight inclusive, based on the total weight of the epoxy resin system. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious, one of ordinary skill in the art would have found it obvious to optimize the amount of Takenaka’s alumina to be 50 parts by weight per 100 parts by weight of Takenaka’s curable epoxy resin composition, which would read on the limitation wherein the inorganic filler has a content of between 50% by weight inclusive and 50% by weight inclusive, based on the total weight of the epoxy resin system as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing cracking resistance of a cured product of Takenaka’s curable epoxy resin composition and for minimizing resin leakage from a package produced from Takenaka’s curable epoxy resin composition because Takenaka teaches that though not critical, the curable epoxy resin composition may comprise the alumina in an amount of preferably 0.1 to 3 parts by weight per 100 parts by weight of the entire epoxy-containing resins contained in the curable epoxy resin composition [0015], that a curable epoxy resin composition containing the alumina in an amount of less than 0.1 part by weight may often suffer from resin leakage from a package or may give a cured product having insufficient cracking resistance [0067], that though not critical, the curing catalyst may be used in an amount of preferably 0.001 to 15 parts by weight, per 100 parts by weight of the entire epoxy-containing resins 
Regarding claim 8, Takenaka teaches that the curable epoxy resin composition comprises the rubber-particle-dispersed epoxy compound including the alicyclic epoxy compound and, dispersed therein, rubber particles [0015], that the rubber-particle-dispersed epoxy compound may include the rubber particles in an amount of preferably 0.5 to 30 percent by weight, based on 100 percent by weight of the rubber-particle-dispersed epoxy compound [0055], that the amount is suitably controllable according to necessity and is not critical [0055], that the curable epoxy resin composition may include the rubber-particle-dispersed epoxy compound in an amount of preferably 30 to 90 percent by weight, based on 100 percent by weight of entire epoxy-containing resins contained in the curable epoxy resin composition [0060], that the curable epoxy resin composition further comprises an aliphatic polyglycidyl ether [0015], that the curable epoxy resin composition may include the aliphatic polyglycidyl ether in an amount of preferably 10 to 30 percent by weight, relative to 100 percent by weight of the entire epoxy-containing resins contained in the curable epoxy resin composition [0076], that though not critical, the curable epoxy resin composition may comprise the alumina in an amount of preferably 0.1 to 3 parts by weight per 100 parts by weight of the entire 
Takenaka does not teach a specific embodiment wherein the cycloaliphatic epoxy resin has a content of between 3% by weight inclusive and 50% by weight inclusive, based on the total weight of the epoxy resin system. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Takenaka’s alicyclic epoxy compound to be from 3 parts by weight to 50 parts by weight per 100 parts by weight of Takenaka’s curable epoxy resin composition, which would read on the limitation wherein the cycloaliphatic epoxy resin has a content of between 3% by weight inclusive and 50% by weight inclusive, based on the total weight of the epoxy resin system as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing cracking resistance, thermal stability, and transparency of Takenaka’s curable epoxy resin composition because Takenaka teaches that the rubber-particle-dispersed epoxy compound may include the rubber particles in an amount of preferably 0.5 to 30 percent by weight, based on 100 percent by weight of the rubber-particle-dispersed epoxy compound [0055], that the amount is suitably controllable according to 
Regarding claim 9, Takenaka teaches that that though not critical, the curing catalyst may be used in an amount of preferably 0.001 to 15 parts by weight, per 100 parts by weight of the entire epoxy-containing resins contained in the curable epoxy resin composition [0090], that the curing catalyst is a cationic-polymerization initiator that generates a cationic species through the application of an ultraviolet ray or heat [0018], that though not critical, the curable epoxy resin composition may comprise the alumina in an amount of preferably 0.1 to 3 parts by weight per 100 parts by weight of the entire epoxy-containing resins contained in the curable epoxy resin composition [0015], and that additives may be used preferably in an amount of 5 percent by weight or less based on 100 percent by weight of the curable epoxy resin composition [0104], which reads on the limitation wherein the cationic accelerator has a content of greater than 0% by weight, based on the total weight of the epoxy resin system.
Takenaka does not teach a specific embodiment wherein the cationic accelerator has a content of between 0.1% by weight inclusive and 3% by weight inclusive, based on the total weight of the epoxy resin system. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Takenaka’s curing catalyst to be from 0.1 parts by weight to 3 parts by weight per 100 parts by weight of Takenaka’s curable epoxy resin composition, which would read on the limitation wherein the cationic accelerator has a content of between 0.1% by weight inclusive and 3% by weight inclusive, based on the total weight of the epoxy resin system as claimed. One of ordinary skill in the art would have been 
Takenaka does not teach that the polyvinyl butyrate has a content of between 0.1% by weight inclusive and 10% by weight inclusive, based on the total weight of the epoxy resin system. However, Kincaid teaches polyvinyl butyrate that is a flow control agent [0057] that is a customary additive that is present in an epoxy resin composition [0056] that further comprises a polyepoxide resin [0009, 0010] and a curing agent [0015] that is optionally a catalyst [0053], that the polyepoxide resin is present in an amount that is from about 5% by weight to about 95% by weight, based on the total weight of the epoxy resin composition [0025], that the curing agent is present in an amount that is between about 1-40% by weight, based on the total weight of the epoxy 
Regarding claim 10, Takenaka teaches that the curable epoxy resin composition optionally further comprises an additive [0103] that is a hydroxyl-containing compound that is propylene glycol [0104], that though not critical, the curable epoxy resin composition may comprise the alumina in an amount of preferably 0.1 to 3 parts by weight per 100 parts by weight of the entire epoxy-containing resins contained in the curable epoxy resin composition [0015], that though not critical, the curing catalyst may be used in an amount of preferably 0.001 to 15 parts by weight, per 100 parts by weight of the entire epoxy-containing resins contained in the curable epoxy resin composition 
Takenaka does not teach a specific embodiment wherein the epoxy resin system additionally comprises an alcohol, the content of the alcohol being between 0.1% by weight inclusive and 3% by weight inclusive, based on the total weight of the epoxy resin system. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to using Takenaka’s additive that is a hydroxyl-containing compound that is propylene glycol to modify Takenaka’s curable epoxy resin composition, and to optimize the amount of Takenaka’s additive that is a hydroxyl-containing compound that is propylene glycol to be from 0.1 to 3 parts by weight per 100 parts by weight of Takenaka’s curable epoxy resin composition, which would read on the limitation wherein the epoxy resin system additionally comprises an alcohol, the content of the alcohol being between 0.1% by weight inclusive and 3% by weight inclusive, based on the total weight of the epoxy resin system as claimed. One of ordinary skill in the art would have been motivated to do so because Takenaka teaches that the additive [0103] that is a hydroxyl-containing compound that is propylene glycol is beneficial for allowing the reaction to proceed mildly [0104]. One of ordinary skill in 
Regarding claim 12, the Office recognizes that all of the claimed physical properties are not positively taught by Takenaka, namely that the epoxy resin system is storage stable at a temperature between 4°C and 10°C. However, Takenaka as evidenced by Admatechs and in view of Kincaid renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin system according to claim 1 as explained above. Furthermore, the instant application recites .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2013/0158167 A1) as evidenced by Admatechs (Admatechs, “Product List / Alumina”, 2021) and in view of Kincaid et al. (US 2014/0069583 A1) as applied to claim 1, and further in view of Ichihara et al. (US 2015/0141676 A1).
Regarding claim 6, Takenaka as evidenced by Admatechs and in view of Kincaid renders obvious the epoxy resin system according to claim 1. Takenaka teaches that the curable epoxy resin composition comprises an alicyclic epoxy compound and an aliphatic polyglycidyl ether [0015].
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2013/0158167 A1) as evidenced by Admatechs (Admatechs, “Product List / Alumina”, 2021) and in view of Kincaid et al. (US 2014/0069583 A1) as applied to claim 1, and further in view of Bayer et al. (US 6,150,435).
Regarding claim 11, Takenaka as evidenced by Admatechs and in view of Kincaid renders obvious the epoxy resin system according to claim 1 as explained above. Takenaka teaches that the curable epoxy resin composition further comprises a curing catalyst [0016] that is a cationic-polymerization initiator that generates a cationic species through the application of an ultraviolet ray or heat [0018].
Takenaka does not teach that the cationic accelerator is a thiolanium salt. However, Bayer teaches benzylthiolanium salt that is present in an initiator that further comprises triarylsulfonaium salt (2:1-2) and that is present in a one-component epoxy resin that further comprises an epoxide, a first polyol, as second polyol, and a filling substance (1:38-47) that is quartz (1:62-63). Takenaka and Bayer are analogous art because both references are in the same field of endeavor of epoxy resin system comprising an inorganic filler, an epoxy resin, a cationic accelerator, wherein the epoxy resin system is a one-component system. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Bayer’s benzylthiolanium salt that is an initiator to substitute for a fraction of Takenaka’s curing catalyst that is a cationic-polymerization initiator that generates a cationic species .

Response to Arguments
Applicant’s arguments, see p. 5-7, filed 12/30/2020, with respect to the rejection of claim(s) 1, 3-5, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. (US 2008/0027155 A1) in view of Sugiyama et al. (US 2016/0009947 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see p. 5-7, filed 12/30/2020, with respect to the rejection of claim(s) 6 under 35 U.S.C. 103 as being unpatentable over Bayer et al. (US 2008/0027155 A1) in view of Sugiyama et al. (US 2016/0009947 A1) as applied to claim 1, and further in view of Ichihara et al. (US 2015/0141676 A1) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 5-7, filed 12/30/2020, with respect to the rejection of claim(s) 11 under 35 U.S.C. 103 as being unpatentable over Bayer et al. (US 2008/0027155 A1) in view of Sugiyama et al. (US 2016/0009947 A1) as applied to claim 1, and further in view of Bayer et al. (US 6,150,435) have been considered and are responded to by the new grounds of rejection in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID T KARST/Primary Examiner, Art Unit 1767